Citation Nr: 0423927	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) penetrating the abdomen with a lacerated 
colon and a colostomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1941 to October 
1945.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1999 rating action that denied a rating in 
excess of 20 percent for residuals of a SFW penetrating the 
abdomen with a lacerated colon and a colostomy.  In January 
2000, a Notice of Disagreement was received, a Statement of 
the Case (SOC) was issued, and a Substantive Appeal was 
received.  

In January 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in 
September 2002.

In June 2003, the Board again remanded this case to the RO 
for due process development.  A SSOC was issued in February 
2004, reflecting the RO's continued denial of a rating in 
excess of 20 percent for residuals of a SFW penetrating the 
abdomen with a lacerated colon and a colostomy.

In August 2004, a Deputy Vice-Chairman of the Board granted 
the appellant's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2003).


FINDING OF FACT

The medical evidence shows that the veteran's residuals of a 
SFW penetrating the abdomen with a lacerated colon and a 
colostomy are productive of no more than moderate symptoms.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a SFW penetrating the abdomen with a lacerated 
colon and a colostomy have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7329 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).
 
Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the November 1999 rating action, the January 2000 RO 
letter and SOC, the March 2000 RO letter, the February 2001 
Board remand, the April 2001 RO letter, the November 2002 
rating action and SSOC, the April 2003 RO letter, the June 
2003 Board remand, the December 2003 RO letter, the February 
2004 RO letter and SSOC, and the July 2004 RO letter, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit information and evidence.  

Additionally, the Board notes that in the January 2000 SOC, 
the February 2001 Board remand, the April 2001 RO letter, the 
November 2002 SSOC, the June 2003 Board remand, the December 
2003 RO letter, and the February 2004 SSOC, the veteran was 
variously informed of what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter documents variously and specifically 
informed the appellant of the VCAA and its requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or 
substantially-complete application for VA benefits.  In the 
case now before the Board, documents strictly meeting the 
VCAA's notice requirements were not provided, nor could they 
have been provided, prior to the original 1999 rating action 
on appeal that denied a rating in excess of 20 percent, 
inasmuch as the VCAA was not enacted until late 2000.  
Moreover, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  

As indicated above, in January 2000, the RO issued the 
veteran a SOC explaining what was needed to substantiate a 
claim for a rating in excess of 20 percent for residuals of a 
SFW penetrating the abdomen with a lacerated colon and a 
colostomy.  As a result of subsequent RO development and 
Board remands, many VA and private medical records from 1998 
to 2003, including comprehensive examination reports, have 
been associated with the claims file and considered in 
evaluating the veteran's appeal, and the RO again adjudicated 
the veteran's claim in November 2002.  Moreover, after the 
Board and the RO specifically notified the veteran and his 
representative of the VCAA and its requirements in the June 
2003 remand and December 2003 letter, respectively, the RO 
again adjudicated the claim in February 2004 (as reflected in 
the SSOC), and the veteran's representative responded with 
written argument in May and August 2004.   

Hence, the Board finds that any failure on the part of VA in 
not fulfilling all VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2003).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made comprehensive 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim, as documented in the 
SOC, SSOCs, and Board remands.  As noted above, the RO has 
obtained many VA and private medical records through 2003 and 
associated them with the claims file.  The veteran was 
afforded comprehensive VA examinations in 1999, 2001, and 
2002.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In statements of April 2001 and January 2004, 
the veteran stated that he had no additional medical evidence 
to submit, and in a statement received in April 2004 he 
requested that the claim be sent to the Board for an 
appellate decision.

Under these circumstances, the Board finds that adjudication 
of the claim for a rating in excess of 20 percent for 
residuals of a SFW penetrating the abdomen with a lacerated 
colon and a colostomy at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  The claim 
is ready to be considered on the merits.

II.	Background

Historically, by rating action of April 1946, service 
connection was granted for combat-incurred scars over the 
left lower quadrant of the abdomen, assigned a      10 
percent rating from October 1945.  By rating action of April 
1947, the description of the veteran's service-connected 
disability was changed to residuals of a gunshot wound to the 
left abdomen with abdominal adhesions.  By rating action of 
June 1949, a 20 percent rating was assigned effective that 
month for the service-connected disability now described as 
residuals of a SFW penetrating the abdomen with a lacerated 
colon and a colostomy.  

In a July 1998 report, I. Pober, M.D., stated that a June 
colonoscopy showed a significantly deformed left colon and 
diverticular disease.  A multilobulated polyp was found in 
the ascending colon, which polyp was biopsied and was 
consistent with a villous adenoma without any evidence of 
malignancy or dysplasia. 

After June 1999 VA examination, the diagnoses included 
villous adenoma of the colon which may not be correlated to 
residual abdominal injuries.

A June 1999 colonoscopy report by Dr. Pober showed extensive 
diverticular disease of the sigmoid colon, and a sessile, 
multilobulated villous-appearing polyp at the hepatic 
flexure.  The remainder of the colon was unremarkable.  The 
final diagnoses were severe diverticular disease of the 
sigmoid colon, and multilobulated hepatic flexure sessile 
polyp.  After a biopsy of the polyp, the diagnosis was 
fragments of a tubulovillous adenoma.

An August 2001 colonoscopy report by Dr. Pober showed 
diverticular disease and a lobulated .5-centimeter polyp at 
the hepatic flexure.  The final diagnoses were diverticulitis 
and hepatic flexure polyp.  After a biopsy of the polyp, the 
diagnosis was tubular adenoma.

In a September 2001 statement, Dr. Pober stated that none of 
the serial colonoscopies the veteran had undergone in the 
past 6 years because of a large tubuluvillous adenoma had 
proven that it had developed into malignancy.  All of the 
colonoscopies had been impressive for marked angulation, 
tortuosity, and narrowing of the sigmoid colon at the site of 
his previous colon resection and ostomy formation, and there 
was no evidence of obstruction.  The doctor opined that the 
angulation, tortuosity, and narrowing of the sigmoid colon 
were independent of the veteran's diverticular disease.  The 
veteran had managed to keep the narrowed sigmoid colon from 
obstructing by following a high fiber diet and drinking much 
fluid.

On October 2001 VA gastrointestinal examination, the veteran 
complained of intermittent episodic constipation.  He 
typically had 1 bowel movement per day, but 2 or 3 times per 
month he might not have a bowel movement for as long as 2 or 
3 days.  He also complained of difficulty evacuating the 
bowels, but stated that a high-fiber cereal and prunes for 
breakfast in the morning usually kept his bowels moving 
fairly well.  He described occasional bright red blood from 
the rectum if he strained when he moved his bowels.  He 
denied melena, nausea, vomiting, and hematemesis.  Weight had 
been stable, and appetite good.  He reported occasional 
heartburn, and denied any dysphagia, odynophagia, epigastric 
pain, fistula formation, circulatory disturbance after meals, 
colic, or abdominal distention.  On current examination, the 
abdomen was slightly obese, soft, and non-tender.  There were 
bowel sounds in all 4 quadrants.  The diagnosis was mild 
residual disability.  The doctor opined that the residual 
disturbance of bowel function, specifically, constipation, 
and occasional, intermittent abdominal pressure which 
occurred once per week, appeared to be mild to moderate in 
nature.  The examiner noted that angulation, tortuosities, 
and narrowing of the sigmoid colon had never caused an 
obstruction or significant pain or discomfort for the 
veteran.  

On July 2002 VA examination, the examiner noted that the 
veteran reported no gastrointestinal disturbances.         

An August 2003 colonoscopy report by Dr. Pober showed 
extensive sigmoid diverticular disease and a cecal lipoma.  
The final diagnoses were sigmoid diverticulosis and a cecal 
lipoma.

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.                  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although all medical evidence of record has been 
thoroughly reviewed, the Board will therefore focus primarily 
on the more recent medical findings as reflecting the current 
degree of severity of the veteran's service-connected 
disability, residuals of a SFW penetrating the abdomen with a 
lacerated colon and a colostomy.

The veteran's residuals of a SFW penetrating the abdomen with 
a lacerated colon and a colostomy are rated under DC 7329, 
which provides a 10 percent rating for residuals of resection 
of the large intestine with slight symptoms.  Moderate 
symptoms warrant a 20 percent rating.  Severe symptoms, 
objectively supported by examination findings, warrant a 40 
percent rating.  38 C.F.R. § 4.114, DC 7329.

In this case, the Board finds no basis for a rating in excess 
of 20 percent for the veteran's residuals of a SFW 
penetrating the abdomen with a lacerated colon and a 
colostomy.  The medical evidence on the most recent 
comprehensive VA gastrointestinal examination in October 2001 
indicates that the residual disturbance of the veteran's 
bowel function was no more than mild to moderate in nature.  
When subsequently seen on July 2002 VA examination, the 
examiner noted that the veteran reported no gastrointestinal 
disturbances.  Significantly, the 2001 VA examiner noted that 
the angulation, tortuosities, and narrowing of the sigmoid 
colon had never caused the veteran an obstruction or 
significant pain or discomfort. Although DC 7329 also 
provides for ratings under DC 7301 in cases where residual 
adhesions constitute the predominant disability, the Board 
finds that a rating under DC 7301 is not appropriate in this 
case, in view of the latter finding indicating no 
obstructions.  Neither is a rating under DC 7327 for 
diverticulitis for application in this case, inasmuch as Dr. 
Pober in September 2001 opined that the veteran's service-
connected disability involving angulation, tortuosity, and 
narrowing of the sigmoid colon were independent of his 
diverticular disease, and there is no other medical evidence 
in the record establishing diverticular disease as part and 
parcel of the veteran's service-connected disease entity, 
residuals of a SFW penetrating the abdomen with a lacerated 
colon and a colostomy.  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for residuals of a SFW penetrating the abdomen 
with a lacerated colon and a colostomy, and that the claim 
must, therefore, be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for residuals of a SFW 
penetrating the abdomen with a lacerated colon and a 
colostomy is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



